Citation Nr: 1516934	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability, to include as secondary to service-connected disability.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1950 to January 1954.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Waco, Texas.

In a March 2013 rating decision, the RO granted service connection for right ear perforated tympanic membrane and hearing loss disability of the right ear.  This decision represents a partial grant of the matter of entitlement to service connection for bilateral hearing loss disability.  The Board has recharacterized the claim as service connection for left ear hearing loss disability, as noted on the title page.  

The Veteran failed to report for the scheduled Board hearing in May 2014, and he has not presented good cause for his failure to attend or requested rescheduling.  His hearing request is therefore deemed withdrawn. 38 C.F.R. § 20.704(d) (2014).

In May 2014, the Board remanded the claims for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  For the reasons stated below, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. A left loss disability did not manifest in service or for many years thereafter and is not related to service.

2. Tinnitus did not manifest in service or for many years thereafter and is not related to service.

3.  A left ear hearing loss disability and/or tinnitus is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disease or injury, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service, is not proximately due to, the result of, or aggravated by a service connected disease or injury, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2011 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records.  Pursuant to the Board's May 2014 remand, additional VA treatment records dated through 2014 were obtained and associated with the electronic claims file.

The Veteran was also provided with VA examinations to determine the nature and etiology of the claimed left ear hearing loss disability and tinnitus.  In June 2014 and October 2014, addendum opinions were obtained, pursuant to the Board's May 2014 remand instructions.  The examiners provided the requested opinions with fully-stated rationale and consideration of the evidence of record, and the examination reports and addenda are adequate for adjudication purposes and compliant with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Factual Background

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis of left ear hearing loss or tinnitus.   The Veteran denied ear trouble on report of medical history in October 1952.  On January 1954 discharge examination, a small perforation of the right tympanic membrane was noted, but there were no abnormalities listed for the left ear.  A whispered voice test was 15 out of 15 bilaterally.  

A January 2007 private audiological examination reflects that the Veteran was diagnosed with bilateral moderate sensorineural hearing loss.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
80
N/A
LEFT
40
25
50
65
65

On VA examination in May 2011, the Veteran reported military noise exposure from jet engines on the flight line.  Post-service occupational noise exposure included driving a truck for 10 years and operating a service station/garage. He had been retired for the past 15 years.  He denied any recreational noise exposure.  The Veteran also reported an onset of tinnitus about 25 years ago. The examiner noted that audiometric testing was not provided, as the results adequate for rating purposes could not be obtained from the Veteran, even after repeated instruction. 

The examining audiologist indicated that he could not provide an opinion regarding the claim for hearing loss, as no results adequate for rating purposes could be obtained.  With respect to the claimed tinnitus, the examiner opined that, as no report of tinnitus was found in the service treatment records and the Veteran reported at this evaluation that his tinnitus had onset about 25 years ago (and he separated from military service over 55 years ago) his claimed tinnitus is less likely a not caused by or the result of his military noise exposure.

On October 2012 VA examination, the authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
30
60
70
LEFT
15
20
25
50
65

Speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  

The examiner diagnosed right ear mixed hearing loss and left ear sensorineural hearing loss.  

The examiner did not opine on the etiology of the claimed hearing loss, noting that he could not do so without audiometric threshold record from service.  As regards the claimed tinnitus, the examiner indicated that he could not provide an opinion without resort to speculation, as the thresholds were not available for review and there were no complaints of tinnitus in service. He reported that the onset was years ago but no specific incident in service.

In a December 2012 addendum examination and opinion, a VA physician observed that the Veteran was noted to have a small perforation right tympanic membrane at separation from service in 1954.  His hearing was normal at that time (15/15).  The examiner's otoscopic examination showed mild scarring of the right tympanic membrane that appeared to be intact and no perforation noted. The left tympanic membrane was pristine in appearance.  Audiometric data from October 2012 showed a right ear mixed hearing loss with a minimal air bone gap present. The left ear had strictly sensorineural hearing loss.  In this situation, the examiner indicated that benefit of doubt should be given regarding at least a small portion of right ear hearing loss possibly incurred on active duty.  The examiner also opined that the Veteran's left ear hearing loss (and most of his right ear hearing loss) and bilateral tinnitus were age related (presbycusis).  Therefore it was his opinion that it is less likely than not that the Veteran's left ear hearing loss and bilateral tinnitus might be related to military service.

A March 2013 VA audiology report reflects that the Veteran reported military noise exposure from aircraft engine and occupational noise exposure from power tools.  He received hearing aids.

In a June 2014 addendum, a VA audiologist noted that Veteran was in service from 1950 to 1954 with reported noise exposure from aircraft on flight lines. He reported no hearing protection use at that time. Whisper tests were completed in service (15/15).  No report of hearing loss or hearing difficulty was found in any of the service treatment records reviewed, including the separation physical.  The audiologist further noted that whisper tests do not provide a calibrated, frequency-specific assessment of hearing acuity. However, the Veteran separated from service 60 years ago, and the noise history provided by the Veteran on previous examination and treatment examination noted that he drove trucks for 10 years and encountered occupational use of power tools. The effects of aging on hearing (presbycusis) were also considered.   The examiner further noted that the current degree and configuration of the hearing loss for the left ear likely corresponds with the Veteran's age as well as his history for potential for occupational noise exposure, particularly as there were no reports of hearing loss or hearing difficulty in service, over 60 years ago. In the absence of any clear and convincing evidence to the contrary, the examiner opined that the Veteran's claimed hearing loss for his left ear is less likely than not caused by or the result of his military noise exposure.
Regarding the claim for service connection for tinnitus, the audiologist noted that there were no reports of tinnitus found in the service treatment records. The Veteran had never reported onset of tinnitus to have occurred during his active service at his audiology examination, and significantly, the Veteran reported his tinnitus to have had its onset many years after military separation. Considering that he has had potential for occupational civilian noise exposure since military separation and that he reported onset of tinnitus many years after military separation, the examiner opined that the claimed tinnitus is less likely than not caused by or the result of his military noise exposure.

The audiologist indicated that any opinion regarding the Veteran's right ear tympanic membrane perforation and its possible association with left ear hearing loss or tinnitus must be provided by a medical provider as this is not within the scope of practice of an audiologist.

In a June 2014 addendum, the same physician who provided the December 2012 opinion noted that there were no complaints of tinnitus in service. The Veteran reported onset of bilateral tinnitus "years ago" but no specific incident in service to indicate the presence of tinnitus. He determined that the most likely etiology of the Veteran's bilateral tinnitus would be presbycusis. The examiner found no etiological nexus (connection) between the Veteran's right chronic otitis media with right ear mixed hearing loss and his bilateral tinnitus. He hence determined that it is less likely than not that the Veteran's bilateral tinnitus might be related to his service connected right chronic otitis media with right ear mixed hearing loss.

The examiner further noted that, based upon review of the evidence of record and previous examination results, there would be absolutely no basis whatsoever to even remotely consider a possible connection between the mixed component of hearing loss in the right ear and the sensorineural hearing loss in the left ear. He noted that the two ears would simply not be interconnected in this regard in any way. Therefore, he opined that it is less likely than not that any current left ear hearing loss might be proximately due to or the result of the Veteran's service-connected right ear hearing loss and right perforated tympanic membrane. He also opined that it is less likely than not that any current left ear hearing loss was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's service-connected right ear hearing loss and right perforated tympanic membrane.

In an addendum dated in October 2014, the VA physician opined that it is less likely than not that any left or right ear tinnitus is etiologically related to the Veteran's active service, to include his work on the flight line as an airplane and engine mechanic without hearing protection and the perforation of his right eardrum in service. There were no complaints of tinnitus in service. The Veteran reported onset of bilateral tinnitus "years ago" but no specific incident in service to indicate the presence of tinnitus. The only positive finding at separation from service was "a small perforation of right tympanic membrane." The most likely etiology of the Veteran's bilateral tinnitus would be presbycusis.

The examiner also opined that it is less likely than not that any current left or right ear tinnitus is proximately due to or the result of the Veteran s service-connected right ear hearing loss and right perforated tympanic membrane.  He found no etiological nexus (connection) between the Veteran's right chronic otitis media with right ear mixed hearing loss and his bilateral tinnitus.

Additionally, the examiner opined that it is less likely than not that any current left or right ear tinnitus was aggravated or permanently worsened beyond its natural progression by the Veteran s service-connected right ear hearing loss and right perforated tympanic membrane, for the same rationale as above.  

The examiner noted that he did consider the Veteran's lay testimony in his statement and substantive appeal, and in May 2011, October 2012, and November 2012 VA examinations regarding the onset and duration of his symptoms. He also again read the VBMS e-Record that included service medical records and other pertinent documents.

In various written statements, the Veteran reported that he suffered from damage to the ear drum in service.  He reported that his job duties on the flight line in service led to routine exposure to loud noise from various aircraft.  He noted that he had worn hearing aids since approximately 1985 and expressed his contention that the in-service noise exposure contributed to his hearing loss and tinnitus.

III.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

Upon careful review of the record, the Board finds that service connection for left ear hearing loss disability and tinnitus is not warranted.  The Veteran does have a current left ear hearing loss disability, as defined under 38 C.F.R. § 3.385.  The record also reflects a diagnosis of tinnitus.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  The remaining question is whether the Veteran's left ear hearing loss and tinnitus are related to service or to service-connected disability. 

Here, the assertion is that there is a remote onset of tinnitus and hearing loss, rather than an in-service onset of hearing loss and tinnitus.  The Veteran is certainly competent to report as to the symptoms he experiences, such as hearing difficulty, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, the Veteran's statements of record do not establish a consistent report of symptomatology to establish continuity since service.  Rather, the Veteran has merely indicated that he has hearing loss and tinnitus due to noise exposure during service.  He has not expressed onset of hearing loss in service or continuous hearing loss since service.

Moreover, there is no competent evidence of record otherwise linking the Veteran's left ear hearing loss and tinnitus to his active service.  The medical evidence of record does not support the assertion that his hearing loss and tinnitus are related to his active service.  The only opinions on the matter are those provided by the October 2012 VA examiner and VA audiologist in addendum opinions in June 2014 and October 2014, which weigh against the claims.  The Board finds that these opinions are competent and highly probative, as the examiners reviewed the Veteran's service records and post-service records and took a history from the Veteran.  With the available information, the examiners concluded that the Veteran's left ear hearing loss and tinnitus were less likely than not related to service.

Likewise, there is no competent and credible evidence of record showing the manifestation of sensorineural hearing loss or tinnitus to a compensable degree within one year of separation from service.  In fact, as noted above, the medical evidence reveals does not establish left ear hearing loss disability until 2007, and the Veteran himself has placed the onset of tinnitus and hearing loss many years after service.  Thus, service connection is not warranted on a presumptive basis.

As regards the claim for service connection for service connection for left ear hearing loss disability and tinnitus on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's left ear hearing loss disability and tinnitus and his service-connected right ear hearing loss disability and right perforated tympanic membrane. The only pertinent medical opinion of record is that of the December 2012 VA examiner, as provided in June 2014 and October 2014 addendum opinions, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between the Veteran's service-connected right ear hearing loss and perforated tympanic membrane and the claimed left ear hearing loss disability and tinnitus. Thus, the only credible, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claims.

The only other opinion with respect to etiology is that of the Veteran.  The Veteran is competent to testify to his observations, and the RO and the VA examiner conceded his in-service noise exposure, as does the Board.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, on the question as to whether current left ear hearing loss disability and tinnitus are related to in-service noise exposure or to the service-connected right ear hearing loss and perforated tympanic membrane, the specific, reasoned opinions of the VA audiologist and physician who performed the October 2012 VA examination with subsequent June 2014 and October 2014 addendum opinions are of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson, 581 F.3d at 1316; Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that left ear hearing loss disability and tinnitus did not manifest in service, left ear sensorineural hearing loss disability and tinnitus did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current left ear hearing loss disability and tinnitus and the conceded in-service noise exposure.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for left ear hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for left ear hearing loss disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for tinnitus, to include as secondary to service-connected disability, is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


